Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Status of Claims
Claims 1-9, 11 are pending.  Claim 11 stands withdrawn.
Priority
Instant application 16617409, filed 11/26/2019 claims benefit as follows:

    PNG
    media_image1.png
    90
    390
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	Applicant amended the claims to further limit R2.  After reconsideration in view of the amendment, the rejections are maintained for the following reasons.  The compound cited in the rejection, R1 is alkyl, and R3 is alkoxy that is further substituted with an alkoxy, and R2 is methyl.  The amendment still allows for the compound to read on the claim.  With respect to claim 2-3, the example 134 teaches two of R1 and R3 as methyl or hydroxy and R2 as hydroxy or C1 alkyl.  Instant claim 2-3 allows for this possibility with R4 being a halogen.
	With respect to the 103 prong, the amendment has be reconsidered but is not found to be persuasive for at least similar reasoning.  The same rationale applies for substituting a known group taught for the same purpose.  If one starts for example with example 134 and substitutes a known alkoxy group as taught by the art then one arrives at the instant claims.  The alkoxy groups recited in the claims are taught as possible substituents by the art.	
	
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20080269220 (“the ‘220 publication”, previously made of record).
The ‘220 publication teaches example 67 for example:

    PNG
    media_image2.png
    155
    426
    media_image2.png
    Greyscale
.
In this case, R4 = H, R1-R3 = alkyl, alkyl, and alkoxy (ethoxy) further substituted with an  alkoxy (ethoxy).   This example is the same compound as instant example 38 and is listed as (I-37) in the claim 8.  
Further, the ‘220 publication teaches:
With respect to compositions and diabetes, the ‘220 publication teaches for example:
[0001] The present invention relates to a novel compound having a GPR40 receptor function modulating action, which is useful as an agent for the prophylaxis or treatment of diabetes.

[0343] As the above-mentioned pharmacologically acceptable carrier, various organic or inorganic carrier substances conventionally used as a preparation material can be mentioned. For example, excipient, lubricant, binder and disintegrant for solid preparations, solvent, dissolution aids, suspending agent, isotonicity agent, buffer and soothing agent for liquid preparations and the like can be mentioned. Where necessary, additives such as preservatives, antioxidants, coloring agents, sweetening agents, adsorbing agents, wetting agents and the like can be used.

The carrier and the compound make up a composition.

In addition, example 39 includes a halogen at the R4 position.  Thus the ‘220 publication teaches both a hydrogen and fluoro group at the R4 position.
With respect to amended claim 2-3, the ‘220 publication teaches at least example 134:

    PNG
    media_image3.png
    287
    286
    media_image3.png
    Greyscale
.
	In this case, at least R1 and R3 = alkyl and hydroxyl; R2 = alkyl and R4 = halogen.

Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20080269220 (“the ‘220 publication”).
The ‘220 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  
The ‘220 publication fails to teach an example having all the limitations of instant claim 4-9.
However, the ‘220 publication teaches the above examples in addition to examples 31-33 and example 134:

    PNG
    media_image4.png
    457
    578
    media_image4.png
    Greyscale
.
In this case, the ‘220 publication teaches R1 and R3 as methyl and alkoxy, and R2 = Me.  In this case, the alkoxy is a 4 carbon alkoxy.  In addition, the ‘220 publication teaches example 134:

    PNG
    media_image5.png
    291
    315
    media_image5.png
    Greyscale
.
Thus, the ‘220 publication also teaches the free hydroxyl compound.
The ‘220 publication fails to teach an alkoxy group that is anticipatory.
However, at least at page 8, column 2, the ‘220 publication teaches in the same field of endeavor that the alkoxy group can contain C1-6 alkoxy groups (see for example [0077]).
Further, the examples 31-34 teach structural isomers of butoxy as an alkoxyl group.
It would have been prima facie obvious to start with examples 33, or 134 and either substitute an alternative alkoxy group or to add an alkoxy group having 1-6 carbon atoms because structurally similar compounds are expected to have similar properties.  In this case, the ‘220 publication suggests in the same field of endeavor alternative alkoxy groups meeting the limitations of the claims C1-C6 alkoxy which include for example.  Further, at for example [0028], the ‘220 publication defines what C1-C6 is with respect to methyl, ethyl, propyl, etc such that one could readily substitute various alkoxy containing chains and would expect success.\
The claims allow for overlap between R1, R2 and R3 such that one can say that R1-R3 can all be methyl, R1-R3 can all be alkoxy.  For example in claim 4, R1 is methyl, R2 is methyl and R3 is isobutoxy which is a structural isomer of the methyl cyclopropyl alkoxy.  With respect to the substitution of the other claims, starting from example 134 one could add alternative alkoxy groups to the phenol based on substitution of a known group as a rationale.  With respect to other alkoxy groups, the art teaches alternative alkoxy groups.
[0035] Unless otherwise specified, as the "C.sub.1-6 alkoxy group" in the present specification, for example, methoxy, ethoxy, propoxy, isopropoxy, butoxy, isobutoxy, tert-butoxy, pentyloxy, hexyloxy and the like can be mentioned. As the "C.sub.1-10 alkoxy group" in the present specification, heptyloxy, octyloxy, nonyloxy, decyloxy and the like can be mentioned besides the above-mentioned C.sub.1-6 alkoxy group. 
[0036] Unless otherwise specified, as the "C.sub.1-6 alkoxy-C.sub.1-6 alkoxy group" in the present specification, for example, methoxymethoxy, methoxyethoxy, ethoxymethoxy, ethoxyethoxy and the like can be mentioned.
Thus, using the structurally similar rationale above one could arrive at overlapping R1-R3 groups by adding known alkoxy groups taught for the same purpose with the hydrogen atom of the hydroxy group in order to get overlapping alkoxides.  

Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622